DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I drawn to Figure 1 and corresponding to claims 1 – 8 and 11 – 20 in the reply filed on November 22, 2021 is acknowledged.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on September 19, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference characters "4" and "10" have both been used to designate optical filter notch (notch or filter notch).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both “a filter notch (a notch)” and “a narrow band-pass resonance”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both “heating element” and “step”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Appropriated corrections are required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a modulation means in claim 1, a temperature-control means in claims 4, 5, 7 and 8,  and a stabilization means in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


With regard to claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15 and 16 are “use” claims which do not clearly fall into one of the four categories of eligible subject matter.   A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing."  (From MPEP 2106.03).
"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 ")."  (From MPEP 2173.05 (q)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 7, 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 3, recites the limitation “the optical filter is a fiber-Bragg grating, in particular a π-phase-shifted fiber-Bragg grating, which grating transmits the spectral portion of the laser radiation at the frequency of one sideband, and reflects the spectral portions at the frequency of the carrier and the frequency of the other sideband” is considered indefinite.   Is not clear what the applicant means when say’s “the optical filter is a fiber-Bragg grating, in particular a π-phase-shifted fiber-Bragg grating, which grating transmits the spectral portion of the laser radiation at the frequency of one sideband, and reflects the spectral portions at the frequency of the carrier and the frequency of the other sideband”.  What the applicant means when say’s “the optical filter is a fiber-Bragg grating, in particular a π-phase-shifted fiber-Bragg grating, which grating transmits the spectral portion of the laser radiation at the frequency of one sideband, and reflects the spectral portions at the frequency of the carrier and the frequency of the other sideband”?  The optical filter is a fiber-Bragg grating or a π-phase-shifted fiber-Bragg grating? Is the claim limited to either option? Only one option? Neither option?  
For purpose of examination, the examiner interpreted as “the optical filter is a fiber-Bragg grating or a π-phase-shifted fiber-Bragg grating”.

With regard to claim 4, recites the limitation “a light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably a cooler, particularly preferably a thermoelectric cooler” is considered indefinite.   Is not clear what the applicant means when say’s “a light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably a cooler, particularly preferably a thermoelectric cooler”.  What the applicant means when say’s “a light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably a cooler, particularly preferably a thermoelectric cooler”? What are the meets and bounds of these claims when the applicant states “preferably” and “particularly”? Is the claim limited to either option? Only one option? Neither option?
 For purpose of examination, the examiner interpreted as “a temperature control means is a cooler or thermoelectric cooler”. 

With regard to claim 5, recites the limitation “the light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably an electrical heating element, in particular a heating wire” is considered indefinite.  Is not clear what the applicant means when say’s “the light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably an electrical heating element, in particular a heating wire”.  What the applicant means when say’s “the light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably an electrical heating element, in particular a heating wire”? What are the meets and bounds of these claims when the applicant states “preferably” and “particularly”? Is the claim limited to either option? Only one option? Neither option?  
For purpose of examination, the examiner interpreted as “a temperature-control means is an electrical heating element or a heating wire”

With regard to claim 7, recites the limitation "the controller" in second line.  There is insufficient antecedent basis for this limitation in the claim.  
For purpose of examination, the examiner interpreted “a controller”. 

With regard to claim 7, recites the limitation "the two temperature-control means" in second lines.  There is insufficient antecedent basis for this limitation in the claim.  
For purpose of examination, the examiner interpreted as “two temperature-control means”. 

With regard to claim 8, recites the limitation "the further temperature-control means" in third lines.  There is insufficient antecedent basis for this limitation in the claim.  
For purpose of examination, the examiner interpreted as “at least one of the two temperature-control means”. 

	With regard to claim 15, recites the limitation “Use of a laser system for generating an artificial guide start (“laser guide start”) for astronomical telescopes comprising adaptive optics” is considered indefinite.  Is not clear any steps forward in the process.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.  (From MPEP 2173.05 (q)). 

With regard to claim 16, recites the limitation “Use of a laser system for exciting optical transitions in quantum information system” is considered indefinite.  Is not clear any steps forward in the process.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness.  (From MPEP 2173.05 (q)). 
Appropriated corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 2, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183). 

Annotation Figure 1

    PNG
    media_image1.png
    181
    498
    media_image1.png
    Greyscale


Regarding claims 1 and 2, Wang discloses laser system, comprising:
a laser light source (see Annotation Figure 1, character 11, Abstract and paragraphs [0011 and 0039 – 0040]) that is configured to emit laser radiation (see Annotation Figure 1, character 11’) during operation of the laser system (see Annotation Figure 1), 
a modulation means (see Annotation Figure 1, character 13, the reference called “Mach-Zehnder interferometer modulator”, Abstract and paragraphs [0011 and 0039 – 0040]) that is configured for modulating the emitted laser radiation (see Annotation Figure 1, character 11’) such that the frequency spectrum of the laser radiation comprises a carrier (paragraph [0013 – 0014 and 0041]) and two sidebands (paragraph [0012 – 0014 and 0041]) that are symmetrically distributed around the carrier, and 
at least one optical amplifier (see Annotation Figure 1, character 16, the reference called “erbium-doped optical fiber amplifier”, Abstract and paragraphs [0011 and 0039 – 0040]) that is configured for amplifying the laser radiation (see Annotation Figure 1, character 11’), 
wherein an optical filter (see Annotation Figure 1, character 14, the reference called “FBG type full optical fibre acousto-optic tunable filter” Abstract and paragraphs [0011 – 0013 and 0039 – 0040]) is arranged in the beam path of the laser radiation (see Annotation Figure 1, character 11’), upstream of the optical amplifier (see Annotation Figure 1, character 16), which filter (see Annotation Figure 1, character 14).
Wang discloses the claimed invention except for filter is configured to remove the spectral portion of the laser radiation at the frequency of one of the two sidebands and the optical filter is an optical notch filter.   Kim  teaches a Fiber Bragg Grating (FBG) type tunable notch filter.  However, it is well known in the art to modify the Fiber Bragg Grating (FBG) type tunable notch filter as discloses by Kim in (see Figure 1, character 260 and paragraphs [0020 and 0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known a Fiber Bragg Grating (FBG) type tunable notch filter suggested by Kim to the device of Wang, in order for selectively removes the unnecessary optical signal from among the multiple double-sideband optical signals.

Regarding claim 17, Wang discloses method for generating laser radiation, comprising the method steps of 
generating laser radiation (see Annotation Figure 1, Character 11’) by means of a laser light source (see Annotation Figure 1, character 11, Abstract and paragraphs [0011 and 0039 – 0040]);  
modulating (see Annotation Figure 1, character 13, the reference called “Mach-Zehnder interferometer modulator”, Abstract and paragraphs [0011 and 0039 – 0040]) the laser radiation (see Annotation Figure 1, character 11’) such that the spectrum of the laser radiation comprises a carrier (paragraph [0013 – 0014 and 0041]) and two sidebands (paragraph [0012 – 0014 and 0041]) that are symmetrically distributed around the carrier, and 
amplifying (see Annotation Figure 1, character 16, the reference called “erbium-doped optical fiber amplifier”, Abstract and paragraphs [0011 and 0039 – 0040]) the laser radiation (see Annotation Figure 1, character 11’), 
wherein the modulated laser radiation (see Annotation Figure 1) passes through an optical filter (see Annotation Figure 1, character 14, the reference called “FBG type full optical fibre acousto-optic tunable filter” Abstract and paragraphs [0011 – 0013 and 0039]) prior to amplification.
Wang discloses the claimed invention except for filter removes the spectral portion of the laser radiation at the frequency of one of the two sidebands.   Kim  teaches a Fiber Bragg Grating (FBG) type tunable notch filter.  However, it is well known in the art to modify the Fiber Bragg Grating (FBG) type tunable notch filter as discloses by Kim in (see Figure 1, character 260 and paragraph [0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known a Fiber Bragg Grating (FBG) type tunable notch filter suggested by Kim to the device of Wang, in order for selectively removes the unnecessary optical signal from among the multiple double-sideband optical signals.

Regarding claim 19, Wang and Kim discloses the claimed invention except for the following further method steps: monitoring the power of the laser radiation fed to the optical amplifier;  shutting down the optical amplifier as soon as the power of the laser radiation fed to the optical amplifier falls below a specifiable threshold value.  The examiner takes Official Notice of the fact that it was known in the art to: monitoring the power of the laser radiation fed to the optical amplifier;  shutting down the optical amplifier as soon as the power of the laser radiation fed to the optical amplifier falls below a specifiable threshold value.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the monitoring the power of the laser radiation fed to the optical amplifier;  shutting down the optical amplifier as soon as the power of the laser radiation fed to the optical amplifier falls below a specifiable threshold value to the device of Wang and Kim, to protect the device from being damaged and in this way,  it can work properly.
	

Claims 3 and 5  are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Marpaung et al. (US 9673908).


    PNG
    media_image2.png
    105
    314
    media_image2.png
    Greyscale


Regarding claim 3, Wang and Kim, Kim discloses the grating transmits the spectral portion of the laser radiation at the frequency of one sideband, and reflects the spectral portions at the frequency of the carrier and the frequency of the other sideband (Kim disclose the optical filter is a Fiber Bragg Grating (FBG) type tunable notch filter (see Figure 1, character 260 and paragraphs [0020, 0022 and 0031])).
 Wang and Kim discloses the claimed invention except for a π-phase-shifted fiber-Bragg grating. Marpaung teaches a π-phase-shifted fiber-Bragg grating. However, it is well known in the art to apply and/or modify the π-phase-shifted fiber-Bragg grating as discloses by Marpaung in (see Figure 17 and column 12, lines 3 and 10 – 13).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known π-phase-shifted fiber-Bragg grating as suggested by Marpaung to the device of Wang and Kim, in order to allows reaching a very narrow transmission band and could be used in highly accurate wavelength references.

Regarding claim 5, Wang and Kim discloses the claimed invention except for the light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably an electrical heating element, in particular a heating wire.  The examiner takes Official Notice of the fact that it was known in the art to a temperature-control means, preferably an electrical heating element, in particular a heating wire. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a temperature-control means, preferably an electrical heating element, in particular a heating wire to the device of Wang and Kim, in order to control the temperature and keep temperatures within design limits.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Marpaung et al. (US 9673908) further in view of Ayotte et al. (US 2012/0063474).

    PNG
    media_image3.png
    218
    281
    media_image3.png
    Greyscale


Regarding claim 4, Wang, Kim and Marpaung discloses the claimed invention except for a light-guiding fiber of the fiber-Bragg grating is thermally coupled to a temperature-control means, preferably a cooler, particularly preferably a thermoelectric cooler.  Ayotte  teaches a thermoelectric cooler (TEC), (see Figure 12, Character 42, the TEC is mounted the optical filter).  However, it is well known in the art to apply the thermoelectric cooler (TEC) as discloses by Ayotte in (see Figure 12 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known thermoelectric cooler (TEC) as suggested by Ayotte to the device of Wang and Kim, in order to remove the heat and keep temperatures within design limits. 


Claims 6  and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Ayotte et al. (US 2012/0063474). 

Regarding claims 6, Wang and Kim the claimed invention except for a control loop comprising a sensor that is configured to derive a control variable from the laser radiation filtered by means of the optical filter, and a controller that is configured to stabilize the filter to the frequency of the sideband to be removed.  Ayotte  teaches a control loop comprising a detector (see Figure 12, Character 59), a Fiber Bragg Grating (FBG) (see Figure 12, Character 42), a lock-in amplifier (see Figure 12, Character 60), a proportional-integral-derivative controller (PID) (see Figure 12, Character 63) and TEC driver (see Figure 12, Character 65).  However, it is well known in the art to apply the control loop include a detector, a FBG and a controller as discloses by Ayotte in (see Figure 12 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known control loop include a detector, a FBG and a controller as suggested by Ayotte to the device of Wang and Kim, in order to detect the laser radiation filtered, and control the temperature in the FBG and also could be used to stabilize the filter.   

Regarding claim 18, Wang discloses a start-up procedure comprising at least the following method steps is performed: 
activating the laser light source (see Annotation Figure 1, character 11, Abstract and paragraphs [0011 and 0039 – 0040]); 
activating the modulation (see Annotation Figure 1, character 13, the reference called “Mach-Zehnder interferometer modulator”, Abstract and paragraphs [0011 and 0039 – 0040) of the laser radiation (see Annotation Figure 1, character 11’); 
Wang and Kim the claimed invention except for detecting the characteristics of the optical notch filter; setting and stabilizing the notch filter to the frequency of the sideband to be removed.  Ayotte  teaches a control loop comprising a detector (see Figure 12, Character 59), a Fiber Bragg Grating (FBG) (see Figure 12, Character 42), a lock-in amplifier (see Figure 12, Character 60), a proportional-integral-derivative controller (PID) (see Figure 12, Character 63) and TEC driver (see Figure 12, Character 65).  However, it is well known in the art to apply the detector, and a controller as discloses by Ayotte in (see Figure 12 and paragraph [0068]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known control loop include a detector and a controller as suggested by Ayotte to the device of Wang and Kim, in order to detect the laser radiation filtered, and control the temperature in the FBG and could be used to stabilize the filter.   

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Marpaung et al. (US 9673908), further in view of Ayotte et al. (US 2012/0063474), further Postolek et al. (US 2003/0142911).


    PNG
    media_image4.png
    237
    513
    media_image4.png
    Greyscale


Regarding claims 7 and 8, Wang, Kim, Marpaung, Ayotte the controller is connected to two temperature-control means, and the controller is configured to modulate the temperature of the fiber-Bragg grating, by means of actuating the further temperature-control means, so as to generate an error signal.    Postolek teaches  a controller (see paragraphs [0012, 0028 and 0039]) is connected to two temperature-control means (see Figure 1, Characters 20 and 22, the reference called “Two thermoelectric coolers (TEC)”) and the controller is configured to modulate the temperature of the fiber-Bragg grating (see Figure 1, Character 26, the reference called “grating”), by means of actuating at least one of the two temperature-control means.   However, it is well known in the art to apply and/or modify the teaches the controller is connected to two temperature-control means and the controller is configured to modulate the temperature of the fiber-Bragg grating, by means of actuating at least one of the two temperature-control means as discloses by Postolek in (see Figure 1, Abstract and paragraphs [0012, 0028 and 0039]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply and/or modify the controller is connected to two temperature-control means and the controller is configured to modulate the temperature of the fiber-Bragg grating, by means of actuating at least one of the two temperature-control means as suggested by Postolek to the device of Wang, Kim, Marpaung, Ayotte, in order to control the temperature in the FBG and also could be used to stabilize the filter.   


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Applicant admitted prior art (US 20210075191 herein referred to as AAPA (see paragraph [0031] of the US 20210075191 and there is no indication that this is from the same inventor).

Regarding claim 11, Wang and Kim discloses the claimed invention except for a stabilization means that is assigned to the laser light source and that is configured to regulate the frequency of the carrier to a specifiable value.   AAPA teaches stabilization means.  However, it is well known in the art to apply the stabilization means as discloses by AAPA in (paragraph [0031]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known stabilization means as suggested by AAPA to the device of Wang and Kim, in order to stabilize the frequency of the carrier of the laser radiation to an absolute reference.


Claims 12  – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105978630) in view of Kim et al. (US 20100092183), further in view of Friedenauer et al. (US 2012/0224243).


    PNG
    media_image5.png
    144
    265
    media_image5.png
    Greyscale


Regarding claim 12, Wang and Kim discloses the claimed invention except for in 
the spectrum of the amplified laser radiation, the frequency of the carrier corresponds to a fluorescence frequency, and the frequency of the sideband corresponds to a back-pumping frequency, wherein the fluorescence frequency is resonant with a transition frequency of an optical transition, and the frequency spacing of the back-pumping frequency from the fluorescence frequency is resonant with the hyperfine splitting of the optical transition.  Friedenauer  teaches a laser (see Figure 1, Character 1), modulation facility (see Figure 1, Character 2), an amplifier (see Figure 1, Character 3, the optical amplifier which preferably is a Raman fibre amplifier) and a frequency multiplier (see Figure 1, Character 4).  The laser produce a radiation, the laser radiation passes on the modulation facility, the modulation radiation passes on the amplifier, the laser radiation amplified is passes on to the resonant frequency multiplier.  The laser system is comprised of a modulation device that causes a modulation of the electromagnetic radiation emitted from the laser light source so that the spectrum is comprised of a carrier frequency and at least one sideband, with the frequency multiplier being resonant with the carrier frequency and the frequency of the at least one sideband. The laser light in a manner that its spectrum comprises two lines (at the fluorescence frequency and a back-pumping frequency), (see Figures 1 and 2 paragraphs [0010, 0014, 0023 and 0025] and claims 3, 5 and 9).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known in the spectrum of the amplified laser radiation, the frequency of the carrier corresponds to a fluorescence frequency, and the frequency of the sideband corresponds to a back-pumping frequency, wherein the fluorescence frequency is resonant with a transition frequency of an optical transition, and the frequency spacing of the back-pumping frequency from the fluorescence frequency is resonant with the hyperfine splitting of the optical transition as suggested by Friedenauer to the device of Wang and Kim, in order to achieve sufficient intensity of the laser guide star, it is required to achieve the most intensive possible interaction between the laser and the few sodium atoms in the mesosphere.  A radiation amplified by means of the frequency multiplier is obtained, the spectrum of which comprises components with the fluorescence frequency and the back-pumping frequency. The carrier frequency corresponds to the desired fluorescence frequency, while the frequency distance of the back-pumping frequency from the fluorescence frequency corresponds to the hyperfine splitting of the atomic line. Thus, for generating a laser guide star, it is thus sufficient if by applying this method of amplification by means of the Raman fibre amplifier and upon frequency multiplying, the power of the radiation obtained lies in the range of 20 W, because an effective increase in intensity of fluorescence occurs on account of the back-pumping frequency contained in the spectrum of the radiation. 

Regarding claim 13, Wang, Kim and Friedenauer, Friedenauer discloses the fluorescence frequency of the transition frequency corresponds to the sodium line (see paragraphs [0006, 0013 and 0014] and claim 4), at a wavelength of 589 nm, and the frequency spacing of the back-pumping frequency from the fluorescence frequency is 1.7 GHz (see paragraphs [0013, 0014 and 0025] and claim 4).

Regarding claim 14, Wang and Kim, Wang discloses the laser light source is a diode laser (see Annotation Figure 1, character 11) comprising at least one laser diode. 
Wang and Kim discloses the claimed invention except for the modulation means  is configured for modulating the injection current of the laser diode.   Friedenauer teaches the modulator is configured for modulating the injection current of the laser diode (see Figure 1, Character 2).  However, it is well known in the art to modify the modulator is configured for modulating the injection current of the laser diode as discloses by Friedenauer in (see Figure 1, Abstract and paragraph [0021]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the modulator is configured for modulating the injection current of the laser diode as suggested by Friedenauer to the  device of Wand and Kim, in order to causes a modulation of the electromagnetic radiation emitted from the laser light source in such a manner that the spectrum encompasses a carrier frequency and at least one sideband, with the frequency multiplier being resonant at the carrier frequency and at the frequency of the at least one sideband and also modulates the injection stream of the laser diode of the laser light source in high frequency.  

Regarding claim 15, Wang, Kim and Friedenauer, Friedenauer discloses use of a laser system for generating an artificial guide star (“laser guide star”) for astronomical telescopes comprising adaptive optics (see Title and paragraphs [0010, 0013 and 0023, and claims 8 and 9] and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987)).

Regarding claim 16, Wang, Kim and Friedenauer, Friedenauer discloses use of a laser system for exciting optical transitions in a quantum information system (see paragraph [0015], and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987)).  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 recites a method including the specific step limitation of the frequency of the carrier is detuned from a first value to a second value, and specifically by a frequency spacing that is greater than the frequency spacing between the sideband and the carrier, wherein the frequency direction of the detuning is selected such that the spectral portion of the laser radiation at the frequency of the carrier is not removed by the notch filter during the detuning process, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references CN109067469 disclose a laser frequency shifter and frequency shifting method based on multi-frequency phase modulation.  The laser frequency shifter comprises a narrow linewidth laser source, an electro-optic modulator, a band pass filter, a spectral measurement system, an arbitrary waveform generator, and a radio frequency signal amplifier; the method of the present invention comprises: first introducing a single frequency signal output by a narrow linewidth laser source into the electro-optic modulator; then, based on the spectral analysis, then inverse calculating the multi-frequency modulated electrical signal waveform, and setting the arbitrary waveform generator to generate a corresponding multi-frequency modulated electrical signal; first amplifying the modulated electrical signal by the radio frequency signal amplifier and transmitting to the electro-optic modulator; outputting the optical signal formed after modulation to the band pass filter for frequency shifting; finally, the spectral measurement system performing spectral structure analysis.
The reference US 7386017 disclose a system for assisting in observing a celestial object and providing synthetic guide star generation. A lasing system provides radiation at a frequency at or near 938 nm and radiation at a frequency at or near 1583 nm.  A system directs the light at a frequency at or near 589 nm toward the celestial object and provides synthetic guide star generation.
The reference “Optimization of cw sodium laser guide star efficiency” disclose a sodium laser guide stars (LGS) are about to enter a new range of laser powers.  Laser guide stars (LGS) are becoming essential in providing artificial beacons for adaptive optics (AO) in large telescopes.  Using Bloch equations, simulate the mesospheric sodium atoms, including Doppler broadening, saturation, collisional relaxation, Larmor precession, and recoil, taking all 24 sodium hyperfine states into account and 100–300 velocity groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828